Citation Nr: 1222986	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  09-08 009\	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a right shoulder disorder. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from October 1976 to October 1996.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2008 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina, which in part denied service connection for disorders of the right shoulder, right foot, and left knee all "(claimed as gout)."  A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal. 

The Veteran was scheduled to attend an RO hearing in June 2009, but he cancelled that hearing.  

The case was remanded in January 2011 and again in May 2011 to determine whether the Veteran had the claimed disabilities.  An August 2011 rating decision granted service connection for a right foot disorder (claimed as gout) and service connection for a left knee disorder (claimed as gout), and assigned each disorder an initial 10 percent disability rating (under Diagnostic Code 5271 for the right foot and Diagnostic Code 5260 for the left knee), all effective February 8, 2007.  The Veteran has not disagreed with the initial ratings assigned or the effective dates.  As there is no jurisdiction conferring Notice of Disagreement (NOD) to the downstream elements of effective dates or compensation levels, no such issues are now in appellate status.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  


FINDINGS OF FACT

A chronic right shoulder disorder is not shown during active service and current mild degenerative arthritis of the right shoulder is not of service origin or related to any incident of military service.  



CONCLUSION OF LAW

A right shoulder disorder was not incurred in or aggravated during active service nor may arthritis be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1131, 5107(b) (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2011. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duties to notify and to assist claimants in substantiating VA claims. See 38 U.S.C.A. §§ 5103, 5103A and 38 C.F.R § 3.159.  

Duty to Notify

When a complete or substantially complete application for benefits is received, VA will notify the claimant of: (1) any information and medical or lay evidence needed to substantiate the claim, and (2) what portion thereof VA will obtain, and (3) what portion the claimant is to provide.  38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b); see Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  

The VCAA notice was intended to be provided before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  VCAA notice requirements apply to all five elements of a service connection claim which are: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

The RO provided the Veteran with pre-adjudication VCAA notice by letter, dated in August 2007.  He was informed that VA would obtain VA records and records of other Federal agencies, and that private medical records could be submitted or VA could be authorized to obtain such records.   He was notified of the evidence needed to substantiate a claim of service connection, namely, evidence of an injury, disease, or event causing an injury or disease during service; evidence of current disability; and evidence of a relationship between the current disability and the injury, disease, or event causing an injury or disease during service.  He was also informed of how VA determined effective dates and disability ratings, in accordance with the holding in Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

As for content of the VCAA notice, the document substantially complied with the specificity requirements of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, Vet. App. 112 (2004) (38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

Duty to Assist

As required by 38 U.S.C.A. § 5103A, VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  The Veteran was afforded the opportunity to testify at a personal hearing at the RO but he cancelled that hearing.  His service treatment records (STRs) and VA treatment records have been obtained and are on file.  Likewise, he has submitted private clinical records, pertaining to left knee arthroscopic surgery in January 2005 at the Fayetteville Ambulatory Surgery Center.  Also, postservice treatment records from a military medical facility have been obtained and are on file.  

The Veteran was also afforded a VA examination, in July 2011, to determine whether there is a nexus between any current disability of the right shoulder with his military service. 

The Veteran has not identified any additional evidence as being available for consideration in his appeal.  As there is neither indication that the Veteran was unaware of what was needed for claim substantiation nor any indication of the existence of additional evidence for claim substantiation, the Board concludes that there has been full VCAA compliance.  


Background

The August 1976 examination for service enlistment was negative, as was an adjunct medical history questionnaire.  

An October 1984 examination for re-enlistment was negative, as was an adjunct medical history questionnaire.  

In March 1995 the Veteran complained of pain in each shoulder but most of his symptoms were in his left shoulder.  The assessment was shoulder pain of questionable etiology.  Also in 1995 the Veteran had complaints of left shoulder pain which were felt to originate from his neck.  

On the July 1996 examination for service separation no abnormality was found.  In an adjunct medical history questionnaire the Veteran reported that he had pain and discomfort in the left shoulder.  

Postservice treatment records from the Womack Army Medical Center show that in March 2000 it was noted that the Veteran possibly had gout.  In October 2001 he had a history of gout.  In March 2002 he admitted having a history of gout.  In June 2003 he reported that gout had been diagnosed 10 days ago.  

A February 2004 report of an orthopedic consultation from the Cape Fear Orthopedic Clinic reveals that the Veteran had had gout in his big toe and left ankle, for which he took Indocin.  X-rays revealed osteopenia throughout the knee, consistent with gouty symptoms.  

Postservice treatment records from the Womack Army Medical Center show that in November 2006 the Veteran reported that he had been taking medication for a history of gout in his right ankle.  In May 2007 he had posterior neck and shoulder pain with occasional pain down the right arm.  The assessment was a neck strain.  

On VA orthopedic examination in November 2007 the Veteran's medical records and claim file were reviewed.  He reported having gout in both feet, including having had two attacks of gout during military service.  He also related that he had performed physical training during service and had injured his right shoulder; and after a nerve conduction test, he had been told that there was nerve damage.  He was currently in a walking cast due to a motorcycle accident, and thus his current limitations as to standing and walking were due to the casting and not due to his knee or shoulders.  X-rays of his right shoulder and left knee were unremarkable for his age.  

There was no pathology to render a diagnosis of gouty arthritis of the foot or right shoulder.  In summary it was reported that he had no diagnosed left knee disability, right shoulder disability, or foot disability.  

Copies of E-mails in the claim file reflect that the physician that conducted the November 2007 VA examination indicated that the Veteran did not have gout at the time of the examination.  

Recently received clinical records from the Cape Fear Orthopaedics Clinic in 2005 and 2006 reflect treatment for left knee disability. 

On VA orthopedic examination in July 2011 the Veteran's claim file and medical records were reviewed.  At that time the Veteran reported having injured his right shoulder during service in a paratrooper landing and he reported having had worsening of pain, stiffness, and decreased range of motion over the years.  

On physical examination the Veteran had no deformity of the right shoulder but related having giving way, instability, pain, stiffness, weakness, incoordination, and decreased speed of motion.  He had not had episodes of dislocation or subluxation or of locking or effusion.  He complained of warmth, redness, swelling, and tenderness.  He had constitutional symptoms of arthritis consisting of fever, weakness, and debilitation.  Range of motion testing of the right shoulder was conducted and it was reported that there was objective evidence of pain following repetitive motion but it could not be determined whether there was additional limitation of motion after three repetitions of motion because such testing could not be conducted due to pain.  X-rays of the right shoulder revealed no acute fractures or dislocations.  There were mild degenerative changes in the acromioclavicular joint but no other acute bony abnormality.  

The examiner opined that it was less likely as not that the Veteran's mild right shoulder arthritis of the acromioclavicular joint was related to a shoulder condition complaint while in active service.  The rationale was that a review of his STRs did not indicate a complaint of a right shoulder condition that occurred during paratrooper landing.  There were several treatment visits for a left trapezius and left shoulder condition beginning in 1989 and was seen in June 1995, August 1995, and October 1995.  

Principles of Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2002).  A showing of inservice chronic disease requires evidence of (1) a sufficient combination of manifestations for disease identification, and (2) sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  A showing of continuity of symptoms is not required when disease identity is established but is required when inservice chronicity is not adequately supported or when an inservice diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  Service connection may be granted for any disease diagnosed after discharge, when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  However, not every manifestation of joint pain, in service will permit service connection for arthritis, first shown as a clear-cut clinical entity at some later date.  38 C.F.R. § 3.303(b).  

Certain conditions, such as arthritis, will be presumed to have been incurred in service if manifested to a compensable degree within 1 year after service.  38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Service connection requires that there be (1) medical evidence of a current disability, (2) medical or lay evidence of in-service incurrence or aggravation of an injury, and (3) medical evidence of a nexus between the claimed in-service injury and the present disability.  Dalton v. Nicholson, 21 Vet. App. 23, 36 (2007). If some of these elements cannot be established, a veteran can instead establish continuity of symptomatology. 38 C.F.R. § 3.303(b); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  To establish continuity of symptomatology requires a show "(1) that a condition was 'noted' during service, (2) evidence of postservice continuity of the same symptomatology, and (3) medical or lay evidence of a nexus between the present disability and the postservice symptomatology."  Barr, 21 Vet. App. at 307.  

The Board must find whether the preponderance of the evidence is against the claim.  If so, it is denied, but if the preponderance supports the claim or the evidence is in equal balance, the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If the Board determines that the preponderance of the evidence is against the claim, it has necessarily found that the evidence is not in approximate balance, and the benefit of the doubt rule is not applicable.  Ortiz, 274 F.3d at 1365. 

Analysis

Initially the Board notes that the Veteran's service representative has contended that the RO has conceded that the Veteran sustained torn ligaments in his right shoulder during service in 1995.  However, the Board does not find that the RO conceded that the Veteran had torn ligaments in the right shoulder during service nor do the STRs document such an injury.  

Although the Veteran has related having had symptomatology of his right shoulder during and since his military service, the STRs fail to demonstrate the combination of manifestations sufficient to identify a chronic right shoulder disability during active service.  So, as chronicity in-service is not adequately supported by the STRs, a showing of continuity of symptomatology after service is required to support the claim.  

In this regard, the Veteran is competent to describe visible or personally observable symptoms. See Layno v. Brown, 6 Vet. App. 465 (1994).  However, where the determinative issue involves causation or a diagnosis, there must be competent evidence and, generally, lay statements are not competent evidence.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  Lay evidence can be competent to establish a diagnosis when (1) a layperson is competent to identify the medical condition, (e.g., a broken leg), or (2) the layperson is reporting a contemporaneous medical diagnosis; or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In the first circumstance, identification of a medical condition, there is a two-step analysis, the first being competence and the second is credibility.  Robinson v. Shinseki, 2008-7096 (Fed. Cir. March 3, 2009) (not selected for publication); 312 Fed.Appx. 336, 2009 WL 524737 (C.A.Fed.).  The Veteran is not competent to assign a specific etiology to any subjective complaints which are not otherwise clearly shown to be due to pathology of the right shoulder.  In this regard, the Veteran has reported that that he was told that nerve testing during active service, following a right shoulder injury, revealed nerve damage.  However, a review of the STRs does not show that he had a right shoulder injury or that any type of "nerve" testing of the Veteran's right shoulder was ever done during military service.  In circumstances such as this, when the underlying medical nature of evidence has been significantly diluted, as in the connection between a lay account of past medical information, and filtered through layman's sensibilities, such evidence is too attenuated and inherently unreliable to constitute competent or medical evidence.  See Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  

The record in this case is devoid of evidence of a nexus or relationship between the currently related complaints, and history of inservice complaints, of the right shoulder and an etiology of service origin, i.e., other than the appellant's own statements suggesting that such a link exists.  As to the claimant's own statements indicating or suggesting that such a nexus or relationship, those statements do not relate to observable symptoms or other matters within the competence of a lay person.  Rather, they merely reflect the appellant's conclusion that there is a relationship.  The appellant is not competent to provide such statements of etiology.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); see also 38 C.F.R. § 3.159(a)(1) and (2) (defining competent medical and lay evidence).  Specifically, the actual presence of arthritis can only be determined by radiological studies, and no X-ray study of the Veteran's right shoulder was done during military service, or within one year after his discharge from service in February 1997.  

The Veteran's current right shoulder arthritis is shown to be only mild and to be degenerative in nature.  Significantly, it was first radiologically documented many years after his February 1997 service discharge.  The recent VA examiner opined that any current arthritis is unrelated to the Veteran's military service due to the absence of evidence of inservice treatment for injury and, implicitly, the passage of time without corroborating evidence of pathology.  As noted above, this is only one factor, and may not be the determinative factor, in assessing credibility.  Other factors are, as noted, that the current right shoulder arthritis is first shown many years after service and, also, because it is degenerative in nature it is not due to gout or trauma.  Moreover, had the degenerative arthritis initially manifest during service it would be reasonable to expect that it would by now have progressed to the point of being more than merely mild in severity, particularly in light of the Veteran's currently related history of continuous inservice and postservice symptoms.  The lapse of a number of years between the purported inservice right shoulder trauma and the earliest contemporaneous evidence after service of right shoulder complaints further diminishes the Veteran's credibility.  

While competent to attest to pain or other symptoms personally experienced during or after military service, a layperson is generally not competent to testify that what was experienced inservice caused disability which was not clinically shown to have manifested until years after service, particularly in light the absence of contemporaneous and corroborating evidence of intervening symptomatology.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999). 

Further, the Veteran is not competent to identify the medical condition herein at issue, i.e., arthritis, which can only be identified radiologically.  Also, he has not reported having had a contemporaneous medical diagnosis, i.e., of arthritis during service, and he has not described symptoms supported by a later diagnosis by a medical professional.  See generally Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Thus, the Board finds that the opinion of the recent VA examiner outweighs, for the reasons explained, the credibility of the Veteran's putative continuity of right shoulder symptomatology.  As to this, the Board must consider only independent medical evidence to support the findings rather than provide a medical judgment in the guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171, 172 (1991).  Here, there is no other medical opinion addressing the question of etiology of the Veteran's current degenerative arthritis of the right shoulder.  

Consequently, the Board concludes that the Veteran's current right shoulder disability, including degenerative arthritis, is not of service origin and that degenerative arthritis of the right shoulder is not shown until many years after discharge from military service 1996 and, further, that the current degenerative arthritis of the right shoulder disorder is not shown to be related to the Veteran's military service.  

Accordingly, service connection for a right shoulder disorder, including degenerative arthritis, is not warranted.  Since, for these reasons, the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.   


ORDER

Service connection for a right shoulder disorder, including degenerative arthritis, is denied.  


____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


